DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 2 is directed to a microorganism evaluation system comprising a viewing section for fluid flow therethrough between an inlet and an outlet, imaging equipment, at least one independently controlled imaging light source installed in the viewing section, and at least one independently controlled light stimulation device installed in the viewing section, the system configured to conduct first and second illumination events and to undertake multiple image acquisition events relating to fluid flow and a discrete microorganism therein as claimed. Ikado et al. and Fluid Imaging Technologies, respectively, provide the closest prior art as discussed in the prior Office Action; however, neither reference discloses at least one independently controlled light stimulation device and second illumination event for image acquisition as claimed. There is no disclosure or teaching in the prior art as a whole of the claimed viewing section, imaging equipment, at last one imaging light source and at least one light stimulation configured to obtain images of a microorganism in fluid flow, within the claim environment. Independent claim 16 is directed to a method using a system as in claim 2 and is accordingly also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Im et al. (US Patent Application Publication 2016/0258872) is directed to a device for imaging plankton comprising a flow pipe and a light source for illuminating plankton flowing in a fluid through the pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799